United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2588
                                    ___________

Bouid Lee,                            *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Minnesota.
Minneapolis Public Schools, Special   *
School District #1; Dr. John Googins; *      [UNPUBLISHED]
T. Factor; Kim Houle,                 *
                                      *
                   Appellees.         *
                                 ___________

                              Submitted: December 27, 2004
                                 Filed: January 4, 2005
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Bouid Lee appeals the district court’s* dismissal of Lee’s civil complaint.
Having carefully reviewed the record, we conclude Lee’s complaint was properly
dismissed as res judicata-barred for the reasons stated by the district court. Thus, we
affirm the judgment of the district court. See 8th Cir. R. 47A(a).



      *
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.